DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Arguments/Remarks filed 02/16/2022 with respect to claims 1 – 20 have been considered and they are addressed in this Office Action.
Applicant’s amendment to claim 17 overcomes the rejection of the claim under 35 U.S.C. 112(b) as being indefinite.
Applicant is advised to cancel claim 20 because it is directed to a non-elected claim from a restriction requirement.  
Claims 1 – 10 are allowed.  Claims 1 - 20 are pending.

Election/Restrictions
	In Applicant’s Arguments/Remarks dated 02/16/2022, Applicant respectfully submits that searching the subject matter of groups I and II does not place a serious burden on the Examiner.  For example, independent claim 1 of group II requires among other limitations "collecting the energy metric and the latency metric at a head node" and independent claim 20 of group II requires among other limitations "receiving, using a head node, a node status update from one or more access controls, the node status update including at least one of an energy metric and a latency metric".  As such, Applicant respectfully submits that any search of claim 1 would require searching the same classifications required for claim 20. 
	Examiner respectfully disagrees.  Claim 1 and claim 20 are shown below to show the differences between the two claims.
The claimed features of claim 1
The claimed features of claim 20

A method of operating an access control system comprising a plurality of access controls, the method comprising: 
determining an energy metric of each of the plurality of access controls at each of the plurality of access controls; 
determining a latency metric of each of the plurality of access controls at each of the plurality of access controls; 
transmitting the energy metric of each of the plurality of access controls from each of the plurality of access controls; 
transmitting the latency metric of each of the plurality of access controls from each of the plurality of access controls; 
collecting the energy metric and the latency metric at a head node or collecting energy metric at each of the plurality of access controls from a 1-hop transmission distance; and determining a data route through the plurality of access controls in response to the energy metric of each of the plurality of access controls and the latency metric of each of the plurality of access controls.


A method of operating an access control system comprising a one or more access controls, the method comprising: 
receiving, using a head node, a node status update from one or more access controls, the node status update including at least one of an energy metric and a latency metric; Page 4 of 10Application No. 17/254,061 Response to Office Action dated November 16, 2021 
determining whether an end-to-end delay between the head node and each of the one or more access controls is acceptable; and transmitting a negative acknowledgment to each of the one or more access controls when the end-to-end delay between the head node and each of the one or more access controls is not acceptable.



As stated in the Requirement for Election/Restrictions, dated 11/16/2021 at pages 3 - 4, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Examiner points out that reason (a), (c), and (d) are evidences of serious burden on the Examiner.  Reasons (a) and (c) are supported by the Requirement for Election/Restrictions dated 11/16/2021 because Invention I (claims 1 - 19) is classified in H04W40/02 and Invention II (claim 20) is classified in H04L45/121.  Invention I and invention II are classified in different classes which required them to be searched in different class/subclasses and additionally need to be searched using different search queries.  For example, invention II (claim 20) recites the steps of “determining whether an end-to-end delay between the head node and each of the one or more access controls is acceptable; and transmitting a negative acknowledgment to each of the one or more access controls when the end-to-end delay between the head node and each of the one or more access controls is not acceptable” that are different from invention I (claim 1) and these claimed features are not recited in claim 1 which mean that the prior art applicable to one invention would not likely be applicable to another invention.  Plus, the claimed features of claim 20 would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) from claim 1.  
The restriction requirement is still deemed proper and is therefore made FINAL.


Response to Arguments
In Applicant’s Arguments/Remarks dated 02/16/2022, Applicant submits that Orlik specifically does not disclose the limitation that the energy metric and the latency metric are determined at each of the access controls/nodes and then transmitted to the other access controls. The Orlik reference apparently only determines energy metric and latency metrics in relations to overall paths and does not determine these metric at each node for each individual node that is not in relation to an overall path.
Applicant’s arguments have been considered and Examiner agreed that the Orlik reference does not determine energy metric and latency metrics for each individual node that is not in relation to an overall path.  Applicant’s arguments only pertain to claim 1 and not claim 11.
For example, claim 1 recites the steps of “…determining an energy metric/latency metric of each of the plurality of access controls at each of the plurality of access controls and transmitting the energy metric/latency metric of each of the plurality of access controls from each of the plurality of access controls.”  Claim 11 recites the steps of “…determining an energy metric of a first access control of an access control system at the first access control; determining a latency metric of the first access control at the first access control; transmitting the energy metric to one or more access controls of the access control system from the first access control; and transmitting the latency metric to one or more access controls from the first access control…”  The claimed features of claim 1 are different from the claimed features of claim 11 because claim 11 does not recite the steps of determining an energy metric/latency metric of each of the plurality of access controls at each of the plurality of access controls and transmitting the energy metric/latency metric of each of the plurality of access controls from each of the plurality of access controls.  Applicant’s arguments with respect to claim 1 are not applicable to claim 11 because the claimed features of the two claims are not the same.  Therefore, the cited prior art of Orlik is still applicable to the rejection of claim 11.  
Claims 1 – 10 are allowed.  






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 – 14 and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orlik et al. (US Pub. No. 2005/0111428).
	Regarding claim 11, Orlik discloses a method of operating a first access control (see Fig. 1, abstract, an intermediate node) of an access control system comprising the first access control and one or more access controls, the method comprising: determining an energy metric of a first access control of an access control system at the first access control; determining a latency metric of the first access control at the first access control (see Fig. 1, abstract, para. 0023, intermediate nodes in the network receiving the request packet, determine power and delay cost associated with the intermediate node participating in the route); transmitting the energy metric to one or more access controls of the access control system from the first access control; and transmitting the latency metric to one or more access controls from the first access control (see Fig. 1, abstract, para. 0024, 0044, 0071, when an intermediate node receives a request packet that includes its own address, the intermediate node updates the power and delay costs in the request packet 211 for its own address before forwarding the packet to the next node in the route list 444), wherein the one or more access controls are configured to convey the energy metric and the latency metric to a head node configured to determine a data route through the access control system in response to at least the energy metric and the latency metric (see Fig. 1, abstract, para. 0024, 0044, the intermediate node then sends a reply packet back to the source node…the reply packet includes the intermediate node addresses, as well as the power and delay costs…the source can thus construct the routing table…). 
	Regarding claim 12, Orlik discloses wherein the one or more access controls propagate the energy metric and the latency metric amongst the one more or more access controls until the energy metric and the latency metric are received by the head node (see Fig. 1, abstract, para. 0024, 0044, if an intermediate node already has a route to the destination node, then the intermediate node can send a reply packet back to the source node informing the source of the route to the destination…the reply packet includes the intermediate node addresses, as well as the power and delay costs…).
	Regarding claim 13, Orlik discloses wherein the energy metric includes at least one of a state of charge of a power supply of the first access control, an energy cost scheduled of the first access control (see para. 0047 – 0048, power costs), and the energy consumption required to transfer data via the first access control. 
	Regarding claim 14, Orlik discloses wherein the latency metric includes at least one of access delays of the first access control and transmission delays of the first access control (see para. 0066 – 0067, delay costs). 
	Regarding claim 17, Orlik discloses wherein the power supply includes a battery system (see para. 0048, battery operated). 
	Regarding claim 18, Orlik discloses wherein the head node is one of the one or more access controls (see abstract, para. 0024, the source node). 
	Regarding claim 19, Orlik discloses wherein the data route is at least one of an energy-constrained route and a latency-constrained route (see abstract, para. 0024, 0044 – 0046, the source node construct the routing table based on the power and delay costs…). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (US Pub. No. 2005/0111428) in view of Myers et al. (US Pub. No. 2014/0340196).
Orlik does not disclose the claimed features as recited in claims 15 and 16.
	Regarding claim 15, Myers discloses wherein the latency metric and the energy metric are transmitted wirelessly via Bluetooth (see para. 0006, 0012, Fig. 5, locking devices incorporating Bluetooth such as a secure door).  
	Regarding claim 16, Myers discloses wherein the first access control is a door lock (see para. 0006, 0012, Fig. 5, locking devices incorporating Bluetooth such as a secure door).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Orlik, and have the features, as taught by Myers, in order to provide for reliable BLUETOOTH radio access range between a mobile device and a controlled device, as discussed by Myers (para. 0010).

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US Patent No. 7,975,069) disclose a routing method in consideration of the power and transmission delay in a wireless ad hoc network (abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473